Citation Nr: 0027567	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-14 523	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss of the 
right ear.  

4.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active military duty from February 1947 
to January 1954.  

This appeal arises from multiple prior rating actions of the 
New Orleans, Louisiana, regional office (RO).  In those 
decisions, the RO denied service connection for a bilateral 
foot disability, tinnitus, hearing loss of the right ear, and 
hearing loss of the left ear.  

(The issue of entitlement to service connection for hearing 
loss of the left ear will be addressed in the Remand portion 
of this decision.)  


FINDINGS OF FACT

1.  A bilateral foot disability is causally related to the 
veteran's active military duty.  

2.  The veteran's claim for service connection for tinnitus 
is plausible.  

3.  The veteran's claim for service connection for hearing 
loss of the right ear is plausible.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 38 C.F.R. 
§ 3.303.  

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
hearing loss of the right ear is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Foot Disability

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim for service connection for a bilateral 
foot disability is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed to the extent possible.  There is no indication of 
any outstanding pertinent records that could be obtained.  
The record is complete.  

As sufficient data exist to address the merits of this 
service connection claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity as 
well as sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (1999).  

Throughout the current appeal, the veteran has contended that 
he incurred a bilateral foot disability during his active 
military duty.  In particular, the veteran has asserted that, 
during service, he was treated for foot blisters on a daily 
basis for months between 1948 and 1949 and that, as a result 
of this in-service treatment, he has continued to experience 
pain in both of his feet.  See, e.g, October 1998 hearing 
transcript (T.) at 1-6.  

According to the available service medical records, in 
January 1949, the veteran was hospitalized for four days for 
treatment for severe epidermophytosis of both feet.  He was 
treated with penicillin in oil and wax as well as penicillin 
ointment dressings.  The separation and re-enlistment 
examination conducted in January 1950 demonstrated no 
significant abnormality of the veteran's feet.  

Post-service medical records indicate that the veteran was 
accorded a VA foot examination in May 1997 at which time he 
described pain in both of his feet (the right more than the 
left) since in-service foot blisters.  The evaluation 
demonstrated that the veteran had a normal gait, normal 
posture, normal appearance, no deformity, and no secondary 
skin or vascular changes.  X-rays taken of the veteran's feet 
showed degenerative joint disease of the veteran's second and 
fourth toes on his left foot and a normal right foot.  The 
examiner concluded that the examination, which provided no 
physical findings, was normal and that the veteran had normal 
function.  In addition, the examiner diagnosed callus-like 
lesion by history as well as degenerative joint disease of 
the second and fourth toes of the left foot.  

In a March 1998 letter, a private physician stated that he 
has been treating the veteran for multiple medical problems, 
including persistent neuritis of both feet, since 1988.  
According to this letter, the veteran had reported undergoing 
multiple debridements for some sort of infectious process 
involving both of his feet during service.  The veteran also 
described persistent bilateral foot pain since service.  The 
physician explained that he had found no evidence of vascular 
causes for the veteran's foot pain, no evidence of 
degenerative causes for this pain, and no evidence of 
neuropathic causes for this pain (other than the 
long-standing type of neuritis).  The physician then 
expressed his opinion that the veteran has "chronic neuritis 
involving both feet directly relates to extensive damage from 
some infectious process, presumably fungal disease that 
occurred while he was in the armed services."  

At a VA peripheral nerves examination conducted in December 
1998, the veteran reported having an in-service history of 
blisters over the soles of both feet and repeated debridement 
of the bilateral foot blisters.  He maintained that he 
sustained trauma to the nerves of both of his feet due to the 
repeated in-service debridement of the blisters during 
service.  The veteran also complained of constant bilateral 
foot pain for many years and stated that he is unable to walk 
at times and is unable to walk more than one block.  Physical 
examination demonstrated pain underneath the soles of both of 
the veteran's feet and normal sensation under both feet to 
pain and touch.  The examiner noted that no joints were 
affected.  In addition, the examiner diagnosed chronic 
neuritis of both feet and status-post debridement of multiple 
blisters of both feet during service.  

In an April 1999 letter, the private physician who had 
written the March 1998 letter reiterated that he had treated 
the veteran since June 1988 for various problems, including 
chronic bilateral foot pain.  According to this second 
letter, the veteran reported that, during his service in 
Guam, he was treated for severe epidermophytosis of both feet 
and that this condition required debridements.  The physician 
then concluded that he did not believe that the veteran's 
bilateral foot pain resulted from a vascular problem or that 
the veteran has any type of metabolic cause for a peripheral 
neuropathy.  In addition, the physician expressed his opinion 
that "it is as likely as not that this chronic neuritis of 
both feet was caused by a fungal infection that was incurred 
while in the service stationed on Guam."  

A complete and thorough review of the service medical records 
which have been obtained and associated with the claims 
folder appears to indicate that all of the veteran's service 
medical records from both of his periods of active military 
duty have not been obtained.  In this regard, the Board notes 
that review of the claims folder indicates that the RO has 
made several attempts to procure all such records.  The Board 
must conclude, therefore, that all service medical records 
which are available have been obtained and associated with 
the veteran's claims folder.  

In the appeal, the veteran has asserted that, during service, 
he was treated for foot blisters on a daily basis for months 
between 1948 and 1949 and that such treatment involved 
numerous debridements.  See, e.g, T. at 1-6.  The veteran's 
statements describing the circumstances surrounding his 
in-service bilateral foot treatment, including the symptoms 
associated with this condition, constitute competent 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

Moreover, the veteran's statements regarding his in-service 
bilateral foot treatment are credible and consistent with the 
medical evidence of record.  As the Board has discussed, the 
service medical records reflect a four-day hospitalization in 
January 1949, at which time the veteran was treated for 
severe epidermophytosis of both feet.  

In addition, although the January 1950 separation and 
re-enlistment examination demonstrated no significant 
abnormality of the veteran's feet, subsequent post-service 
private and VA medical examinations reflect diagnoses of 
chronic neuritis of both feet as well as status-post 
debridement of multiple blisters of both feet.  Furthermore, 
post-service medical examiners have associated the veteran's 
current bilateral foot disability with his active military 
duty.  

In particular, the veteran's private physician, who has 
treated the veteran since 1988, expressed his opinion in 
March 1998 that the veteran has "chronic neuritis involving 
both feet [which] directly relates to extensive damage from 
some infectious process, presumably fungal disease, that 
occurred while he was in the armed services."  In addition, 
this same physician concluded in April 1999 that "it is as 
likely as not that this chronic neuritis of both [of the 
veteran's] feet was caused by a fungal infection that was 
incurred while in the service stationed on Guam."  Also, the 
examiner who conducted the December 1998 VA peripheral nerves 
examination diagnosed chronic neuritis of both feet and 
status-post debridement of multiple blisters of both feet 
during service.  

Based on this evidence, the Board concludes, therefore, that 
the veteran's bilateral foot disability is of service origin.  
Consequently, service connection for a bilateral foot 
disorder is warranted.  

II.  Tinnitus And Right Ear Hearing Loss

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  See Epps v. Gober, 126 F.3d 1464, 
1468-1469 (Fed. Cir. 1997) and Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  See also Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

A.  Tinnitus

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection for tinnitus is well grounded.  Throughout the 
current appeal in the present case, the veteran has asserted 
that he has heard ringing and high-pitched whining sounds for 
many years.  See, e.g., T. at 10-12.  According to the 
veteran's testimony, he heard ringing in his ears following a 
head contusion which he sustained during service.  T. at 12.  

According to the available service medical records, in August 
1950, the veteran was treated for deep scalp lacerations.  
The wounds were cleaned, sutured, and dressed.  The veteran 
complained of pain over the head injury.  The dressing was 
changed on several occasions over the next week.  
Approximately one week after the initial injury, the stitches 
were removed from the veteran's head.  

Post-service medical records indicate that, at a May 1997 VA 
audiological examination, the veteran reported experiencing 
bilateral tinnitus constantly for 20 to 25 years.  He 
described the tinnitus as being medium loud in volume.  

At a December 1998 VA audiological examination, the veteran 
complained of severe tinnitus for more than 20 years.  He 
described his tinnitus as a severe high frequency cricket 
sound that is constant and bilateral (worse in his right 
ear).  

In view of the veteran's testimony regarding the 
circumstances of the origin of his tinnitus (e.g., an 
in-service head contusion) which he is competent to describe, 
the verification in his service medical records of treatment 
for deep scalp lacerations, as well as the recent 
post-service medical reports discussing the veteran's 
tinnitus, the Board concludes that his claim for service 
connection for tinnitus is well grounded.  


B.  Hearing Loss Of The Right Ear

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection for hearing loss of the right ear is well 
grounded.  Throughout the current appeal in the present case, 
the veteran has contended that, as a result of his military 
service, he was exposed to loud noises on a regular basis, 
which has now resulted in hearing loss.  See, e.g., 
T. at 6-10.  Specifically, at the October 1998 personal 
hearing, the veteran testified that, during service, he 
worked as a radio teletype operator in a communications 
center which was located in the same building as the flight 
operations room; that, to get to work, he had to walk on the 
road that was right next to the flight maintenance line; and 
that, after service, he was not exposed to significant noise.  
T. at 6-8, 10.  According to the veteran's testimony, because 
he did not work on the flight line, he was not given hearing 
protection during service.  T. at 7.  

In this regard, the Board notes that the veteran's service 
personnel records confirm that the veteran served with the 
United States Air Force and, as such, was assigned to various 
Air Force bases.  According to the service personnel records, 
the veteran's military occupation was that of a teletype 
operator.  Furthermore, the veteran has testified that, after 
service, he was not exposed to significant noise.  T. at 10.  
Based on this evidence, the Board is satisfied that the 
veteran was exposed to acoustic trauma during his active 
military duty.  

The available service medical records are essentially 
negative regarding complaint or finding relative to hearing 
loss.  However, due to the veteran's complaints of hearing 
impairment, he was accorded a VA audiological examination in 
May 1997.  At that time, the veteran reported that he has 
experienced hearing loss since 1951 or 1952, that his noise 
exposure includes airplanes and jet engines for seven years 
during his active military duty, and that hearing protection 
devices were not worn during service.  The audiologist 
concluded that the audiological test results showed normal 
hearing sensitivity from 250 to 3000 hertz and moderate high 
frequency sensorineural hearing loss from 4000 to 8000 hertz 
bilaterally.  

At a VA audiological examination completed in December 1998, 
the veteran reported that his hearing loss is due to 
in-service noise exposure, and, in particular, to jet 
aircraft engine noise.  The veteran denied any occupational 
or recreational noise exposure.  The audiologist concluded 
that the audiological test results showed slight to moderate 
high frequency sensorineural hearing loss bilaterally.  

These recent audiological tests reflect a right ear 
sensorineural hearing loss disability for rating purposes.  
See 38 C.F.R. § 3.385 (1999).  In view of the veteran's 
testimony regarding the circumstances of his in-service 
duties and responsibilities which he is competent to 
describe; the verification of his assignment to Air Force 
bases in service; as well as the competent medical evidence 
of current hearing loss disability in his right ear, the 
Board concludes that his claim for service connection for 
right ear hearing loss is well grounded.  



ORDER

The claim for service connection for a bilateral foot 
disability is granted.  

The claim of service connection for tinnitus is well 
grounded; to this extent, the appeal is granted.  

The claim of service connection for hearing loss of the right 
ear is well grounded; to this extent, the appeal is granted.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In this regard, the Board notes that, as discussed in the 
previous portion of this decision, the veteran has testified 
that ringing in his ears began after an in-service head 
contusion.  T. at 12.  Available service medical records 
confirm treatment for deep scalp lacerations in August 1950.  
Post-service VA examinations include discussions regarding 
the veteran's complaints of tinnitus.  

Also as discussed in the prior portion of this decision, the 
veteran was exposed to acoustic trauma during his active 
military duty.  The veteran has testified that, after 
service, he was not exposed to significant noise.  T. at 10.  
Recent VA audiograms reflect a sensorineural hearing loss 
disability.  See 38 C.F.R. § 3.385 (1999).  Based on this 
evidence, the Board is of the opinion that pertinent VA 
examinations are warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's tinnitus and 
hearing impairment since his separation 
from service.  The Board is particularly 
interested in records of such recent 
treatment that the veteran received at 
the Jennings VA Clinic and from 
Dr. Casson in Crowley.  See, T. at 15, 
17.  

2.  Thereafter, the RO should request 
that the veteran be scheduled for an 
examination by a specialist in ear 
disorders to determine the nature, 
severity, and etiology of any hearing 
loss and tinnitus.  An audiological 
examination should also be conducted, as 
well as any other testing deemed 
necessary.  The examiner should obtain a 
detailed history from the veteran of 
noise exposure during service and since 
his release from service.  Following the 
examination and in conjunction with a 
review of the claims file, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss and tinnitus 
found is related to the veteran's 
military service, to include in-service 
acoustic and head trauma.  A complete 
rational for any opinion expressed should 
be included in the examination report.  

3.  The RO should thereafter readjudicate 
the issues in appellate status.  

(In view of this request for a current audiological 
examination, the Board's decision concerning the issue of 
entitlement to service connection for hearing loss of the 
left ear will be held in abeyance until the requested action 
is completed.)  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



